Citation Nr: 1546736	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for cervical spine degenerative joint disease (DJD) with chronic strain. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975 and from August 1991 to April 1996 with periods of Army National Guard service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.  In that decision, the RO found that there had been clear and unmistakable error in a December 1975 rating decision that denied service connection for a cervical spine disorder.  The RO reversed and revised the prior decision to grant service connection for cervical spine DJD with chronic strain and assigned an initial 10 percent rating from October 14, 1975, the day following separation from service, to August 13, 1991 and from April 12, 1996, discontinuing the rating for the Veteran's second period of active duty service.  The Veteran filed a timely notice of disagreement with the initial rating assigned.

In July 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) to afford the Veteran a videoconference hearing.  In September 2014, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file.

The issue of entitlement to service connection for migraine headaches secondary to service connected cervical spine DJD with chronic strain has been raised by the record in statements made by the Veteran during the September 2014 Board videoconference hearing, in which he indicated that he suffered from migraine headaches as a result of the cervical spine disability.  See Board Hearing Transcript, at 7-8.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran indicated that he was receiving Social Security Administration (SSA) disability payments and that SSA had recently sent him for an examination.  Board Hearing Transcript, at 14-15.  In addition, documents were submitted to the Board indicating that the Veteran has authorized disclosure of VA information to SSA, substantiating his report that he had filed a claim for disability benefits with SSA.  The reported SSA examination report does not appear to be in either the physical claims file or the Virtual VA or Veterans Benefits Management System (VBMS) file.  As there is a reasonable possibility that such an examination report or other SSA records would relate to the severity of the Veteran's cervical spine disability and would thus help the Veteran substantiate his claim, a remand to obtain these records is warranted.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA "had actual notice that the veteran was receiving SSA disability benefits based upon his unemployability status . . . and violated its duty to assist the veteran by not acquiring the SSA decision and the supporting medical records that were pertinent to his VA claim.").

In addition, the Virtual VA file contains a December 2014 VA examination report relating to the severity of the Veteran's cervical spine disability.  There is no supplemental statement of the case (SSOC) in the Virtual VA or VBMS file that indicates this evidence has been considered by the AOJ.  Consequently, after seeking to obtain any outstanding SSA records, the RO should review the December 2014 VA examination as well as any additional evidence received and then readjudicate the claim for an initial rating higher than 10 percent for cervical spine DJD with chronic strain.

Furthermore, the December 2014 VA examination report stated that the Veteran was "unable to work in his line of work as a graphic artist and illustrator due to his significant limitation in range of motion of the neck.  He is no longer able to participate in activities such as target archery, jogging, packpacking, hiking and canoeing."  The Board finds that this evidence raises the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  A remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

Accordingly, the case is REMANDED for the following actions:

1.  If the records relating to the SSA's disability determination have not yet been received, take appropriate steps to obtain these records, unless it is determined that the records sought do not exist or further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014).  If unable to obtain these records, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, adjudicate the claim of entitlement to TDIU and readjudicate the claim for entitlement to an initial rating higher than 10 percent for cervical spine DJD with chronic strain.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

